Exhibit 10.2
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of August 20, 2009, by and among Neurologix,
Inc., a Delaware corporation (the “Company”), and Marc Panoff (the “Executive”).
W I T N E S S E T H :
WHEREAS, the Executive is currently employed as Chief Financial Officer,
Treasurer and Secretary of the Company pursuant to that certain Employment
Agreement between the Executive and the Company dated as of December 4, 2007
(the “Original Agreement”);
WHEREAS, the Company desires to extend the term of employment of the Executive
for an additional one year beyond the current term of the Original Agreement and
to enhance certain terms of the Executive’s severance arrangements, and the
Executive desires to continue to be employed, on such terms, by the Company;
WHEREAS, the Original Agreement shall terminate as of the date hereof and shall
be superseded by this Employment Agreement; and
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements set forth herein, agree as follows:
ARTICLE I
EMPLOYMENT AND TERM
Section 1.1 Employment Period. Upon the terms and subject to the conditions set
forth in this Agreement, the Company shall employ the Executive for a period
commencing on the date hereof and ending on December 4, 2010, unless such
employment shall be earlier terminated pursuant to Article III hereof (the
“Employment Period”).
ARTICLE II
TERMS AND CONDITIONS
Section 2.1 Services to be Rendered by the Executive; Compensation. (a) During
the Employment Period, the Company shall employ the Executive as Chief Financial
Officer, Treasurer and Secretary. The Executive shall perform the duties and
have the responsibilities customarily associated with the position of Chief
Financial Officer, Treasurer and Secretary, and shall render such other
services, and assume such other responsibilities, as may be directed by the
Board of Directors (the “Board”) of the Company or the Chief Executive Officer
of the Company. In connection with such employment, the Executive shall
diligently perform his services hereunder and shall devote substantially all of
his working time (reasonable sick leave and vacations excepted) to his duties
and responsibilities to the Company. The Executive shall report to the Chief
Executive Officer of the Company.

 

 



--------------------------------------------------------------------------------



 



(b) Nothing contained herein shall preclude the Executive from engaging in
charitable and community activities, participating in industry and trade
organization activities, managing his and his family’s personal investments and
affairs or engaging in speaking or educational activities, provided that such
engagements or activities shall not materially interfere with the performance of
his duties and responsibilities under this Agreement.
Section 2.2 Base Salary. The Company shall pay to the Executive a base salary
(the “Base Salary”) at the rate of at least $203,000 per annum, payable in
accordance with the Company’s regular payroll practices. The Board shall review
the Executive’s performance and peer group compensation annually and evaluate
whether to increase the Base Salary as part of such review (the “Performance
Review”).
Section 2.3 Annual Bonus. During the Employment Period, the Executive shall be
eligible to receive an annual bonus (the “Bonus”) as may be determined by, and
in the discretion of, the Board pursuant to the Executive’s annual Performance
Review. Any such Bonus shall be payable in cash no later than 60 days following
the end of each year for which such Performance Review shall have been
undertaken by the Board.
Section 2.4 Benefits. The Executive shall be eligible to participate in all the
Company’s employee benefit plans, including all stock option plans or other
stock-based award plans, on the same terms and conditions that govern
participation by other employees. The Executive shall be entitled to 20 working
days of paid vacation during each 12-month period of the Employment Period. The
Company shall reimburse the Executive for all reasonable and necessary expenses
and disbursements incurred by him for and on behalf of the Company in the
performance of his duties under this Agreement, subject to submission of
itemized reports of all such expenses and disbursements, together with
appropriate supporting vouchers.
ARTICLE III
TERMINATION
Section 3.1 Death or Disability. (a) If, during the Employment Period, the
Executive shall die, his termination of employment shall become effective as of
the date of his death. If, during the Employment Period, the Executive shall be
substantially unable to perform the duties required of him pursuant to the
provisions of this Agreement due to any physical or mental disability which is
in existence for a period of 45 consecutive days or an aggregate of 90 days in
any 12 consecutive month period, the Company shall have the right to terminate
the Executive’s employment pursuant to this Agreement by giving not less than
30 days’ written notice to the Executive, at the end of which time the
Executive’s employment hereunder shall be terminated. The Executive shall retain
his status and continue to receive his Base Salary and other benefits during the
period prior to any termination because of a disability. Upon request by the
Company, the Executive shall submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.

 

 



--------------------------------------------------------------------------------



 



(b) In the event of a termination of the Executive’s employment by reason of his
death or disability, the Company shall have no further obligations hereunder,
except as follows:
(i) All accrued and unpaid Base Salary through the date of termination and all
bonus or incentive compensation or other benefits earned and accrued by the
Executive as of the date of termination, plus any vacation pay, expense
reimbursements or other entitlements due to the Executive under any of the
Company’s benefits plans or under this Agreement, shall be paid to the Executive
or his estate or assigns within 30 days of the date of termination; and
(ii) All stock options and other equity awards granted to the Executive shall
fully vest on the date of termination, and all such stock options or awards
shall thereupon become fully exercisable or payable, with such stock options to
continue to be exercisable for one year after the date of termination, but, in
no event later than the date of expiration of such options as specified in the
option award letters relating thereto.
Section 3.2 For Cause by the Company or Without Good Reason by the Executive.
(a) The Company shall have the right to terminate the Executive’s employment
pursuant to this Agreement immediately upon written notice to the Executive for
Cause (as hereinafter defined). Notwithstanding the foregoing, the Company may
not terminate the Executive’s employment for Cause unless (i) a determination of
Cause shall have been made and approved by a majority of the Board and (ii) the
Executive shall have been given at least 20 days’ written notice of the Board’s
meeting called to make such determination.
(b) The Executive shall be entitled to terminate his employment pursuant to this
Agreement without Good Reason (as hereinafter defined) upon not less than
45 days’ written notice to the Company.
(c) In the event of a termination of the Executive’s employment by the Company
for Cause or by the Executive without Good Reason, the Company shall have no
further obligations hereunder, except to make payments to the Executive of the
compensation and other amounts specified in Section 3.1(b)(i) hereof within the
time period specified therein.
(d) For purposes hereof, “Cause” shall mean (i) the conviction of the Executive
of a felony under state or federal law or of a misdemeanor involving theft or
moral turpitude or a guilty or nolo contendere plea with respect thereto;
(ii) the engagement by the Executive in conduct that shall constitute gross
neglect or willful misconduct (including misappropriation or embezzlement of
property or fraud) in connection with the Executive’s employment, provided that,
for purposes of determining whether conduct shall constitute willful misconduct,
no act shall be considered “willful” unless committed in bad faith or without
reasonable belief that such act shall have been in the best interests of the
Company; (iii) the material breach by the Executive of the provisions of this
Agreement (including, but not limited to, the Executive’s willful failure after
written notice by the Chief Executive Officer of the Company or the Board to
perform any of his material duties hereunder) and (iv) the violation by the
Executive of any material provisions of the Company’s Code of Conduct and Ethics
or other similar policies, from time to time in effect.

 

 



--------------------------------------------------------------------------------



 



Section 3.3 Without Cause by the Company or For Good Reason by the Executive.
(a) The Company shall have the right to terminate the Executive’s employment
hereunder without Cause at any time upon written notice to the Executive.
(b) The Executive shall be entitled to terminate his employment pursuant to this
Agreement upon 30 days’ written notice to the Company in the event of (i) a
material reduction or material adverse change in the Executive’s title,
employment duties or reporting responsibilities, excluding any isolated or
inadvertent action not taken in bad faith by the Company and which shall be
remedied by the Company within 10 days after receipt of notice thereof given by
the Executive; (ii) a Change in Control (as hereinafter defined); or (iii) the
breach by the Company of any material term of this Agreement (each of (i),
(ii) and (iii) above being referred to herein as “Good Reason”).
(c) In the event of a termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the Company shall pay or
provide for the following:
(i) The Company shall pay to the Executive all the compensation and other
amounts specified in Section 3.1(b)(i) hereof within the time period specified
therein;
(ii) All stock options and other equity awards granted to the Executive shall
vest and be payable as of the date of termination and shall be exercisable in
the manner and to the extent specified in Section 3.1(b)(ii) hereof;
(iii) The Company shall pay to the Executive in a lump sum in cash, within
30 days after the date of termination, an amount equal to one year of the
Executive’s Base Salary (as in effect immediately prior to the date of
termination); and
(iv) The Company shall, for a period of one year, continue to provide, at its
cost, to the Executive all the medical, life, disability and other insurance
benefits which the Executive shall have been receiving immediately prior to the
date of termination.
(d) For purposes hereof, “Change in Control” shall be deemed to occur upon (i)
the sale by the Company of all or substantially all of its assets; (ii) the
consolidation of the Company with any person or entity or the merger of the
Company with any person or entity as a result of which the Company shall not be
the surviving entity; or (iii) the acquisition by any “person” (as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding for this purpose General Electric Pension Trust,
DaimlerChrysler Corp. Master Retirement Trust, Palisade Private Partnership,
L.P., ATEC Trust, Medtronic, Inc. or Martin J. Kaplitt, M.D., or their
affiliates and/or assigns, of beneficial ownership (as defined in Rule 13d-3 of
the Exchange Act) of voting securities of the Company, whether directly or
indirectly, representing more than 50% of the combined voting power of the
Company’s then outstanding voting securities, provided that no Change of Control
shall be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an issuance or issuances of equity or equity-related
securities of the Company or from an acquisition of such securities by the
Company.

 

 



--------------------------------------------------------------------------------



 



Section 3.4 Upon Non-Renewal of this Employment Agreement. If, at the end of the
Employment Period, the Company shall elect not to renew the Employment Agreement
for at least one additional year, the Company shall, within 30 days of the end
of the Employment Period, pay to the Executive an amount equal to one year of
Base Salary (as in effect immediately prior to the date of termination).
ARTICLE IV
CONFIDENTIALITY AND IP AGREEMENT
Section 4.1 Agreement. The Executive has heretofore executed a confidentiality
agreement with the Company relating to the disclosure and use of confidential
information (as defined therein) relating to the Company and to the protection
of the Company’s trade secrets and other intellectual property. The Executive
hereby acknowledges that such agreement is in full force and effect as of this
date hereof.
Section 4.2 Compliance with Agreement. The Executive shall continue to comply
with, and to observe all conditions of, the agreement described in Section 4.1
hereof. Any material breach of such agreement shall be deemed, and shall
constitute, a breach of this Agreement.
ARTICLE V
NON-COMPETITION AND NON-SOLICITATION
Section 5.1 Non-Competition and Non-Solicitation. (a) During the Restricted
Period (as hereinafter defined), the Executive shall not, anywhere in the United
States, directly or indirectly, provide any services, with or without pay, own,
manage, operate, join, control, advise, consult with, invest in, participate in
or be connected as a stockholder, partner or otherwise with, any business,
individual, partnership, firm, corporation or other entity that develops,
designs, licenses, merchandises, manufactures or causes the manufacture of gene
therapy products or treatments, including any medical or pharmaceutical products
relating thereto. Notwithstanding the foregoing, the Executive may beneficially
own (as such term is defined under Section 13 of the Exchange Act) up to 5% of
the shares of any company whose securities are traded on a national securities
exchange or the NASDAQ National Market. For purposes of this Section 5.1,
(“Restricted Period” shall mean the Employment Period (and giving effect to
early termination) and the one-year period immediately thereafter.
(b) During the Restricted Period, the Executive shall not, for himself or on
behalf of any other person or entity, or by action in concert with any other
person or entity, directly or indirectly, (i) solicit, induce or encourage any
person who is an employee of the Company to terminate his or her employment or
other contractual relationship with the Company, (ii) hire any person who is an
employee of the Company or who was such an employee at any time during the
six-month period preceding such hiring or (iii) solicit, encourage or induce any
person or entity known by the Executive to have a relationship with the Company
to discontinue, terminate or cancel any such relationship or refrain from
entering into any new relationship or extending any existing relationship with
the Company.
(c) The Executive acknowledges that the provisions of this Article V are
reasonable and that, in the event of a violation thereof, the Company’s damages
would be difficult to ascertain and the legal remedy for such damages available
to the Company would be inadequate. Accordingly, the Executive expressly
acknowledges and agrees that, in the event of any threatened or active breach of
this Article V, the Company shall be entitled to specific enforcement of this
Article V through injunctive or other equitable relief in a court with
appropriate jurisdiction, without the need to post any bond.


 

 



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
Section 6.1 Indemnification. The Executive shall be indemnified by the Company
to the fullest extent permitted by law and as provided for in the Company’s
certificate of incorporation, the Company’s by-laws or in any separate agreement
between the Company and the Executive.
Section 6.2 Notices. All notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first class mail (registered
or certified mail, return receipt requested), telecopier or commercial courier
guaranteeing next day delivery addressed to the Company at its principal
executive offices and to the Executive at his last known address reflected in
the Company’s records. All such notices and communications shall be deemed to
have been duly given at the time delivered by hand, if personally delivered;
five business days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged (verbally or electronically), if telecopied;
and the next business day after timely delivery to the courier, if sent by
commercial courier guaranteeing next day delivery. Either party hereto may
change its address by giving notice of such change in the manner specified
herein.
Section 6.3 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
matters set forth herein, and supersedes all other written or oral agreements
concerning the subject matter of this Agreement.
Section 6.4 Amendment and Waiver. No term of this Agreement may be amended
without the written consent of the parties hereto.
Section 6.5 Severability. If any provision of this Agreement, or the application
thereof in any circumstances, shall be held to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality or
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected.
Section 6.6 Assignments. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, administrators,
executors, personal representatives, successors and assigns. This Agreement may
be assigned by the Company to a successor in interest if such successor shall
assume and be bound by the terms of this Agreement. This Agreement may not be
assigned by the Executive.
Section 6.7 Jurisdiction and Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York.
For all conflicts arising out of this Agreement, each party agrees to submit to
the jurisdiction of the federal and state courts in New York County, New York.

 

 



--------------------------------------------------------------------------------



 



Section 6.8 Withholding. The Company shall be entitled to withhold from any
compensation paid to Executive under this Agreement an amount sufficient to
satisfy all federal, state and local income and employment tax withholding
requirements.
Section 6.9 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 6.10 Counterparts. This Agreement may be executed in two or more
counter-parts, all of which taken together shall constitute one instrument.
[signature page follows]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            NEUROLOGIX, INC.
      By:   /s/ Martin J. Kaplitt         Martin J. Kaplitt, MD        Chairman
of the Board            By:   /s/ John E. Mordock         John E. Mordock       
President and Chief Executive Officer            /s/ Marc Panoff       Marc
Panoff         

 

 